PER CURIAM
Defendant appeals his convictions for conspiracy to commit theft in the first degree, ORS 161.450 and ORS 164.055, and theft in the first degree. ORS 164.055. He contends that the court erred in entering judgments of conviction for both crimes, citing ORS 161.485(3).1
Defendant was found guilty by a jury of conspiracy to commit theft in the first degree (Count I), burlary in the second degree (Count II) and theft in the first degree (Count III). The state concedes that, although the judgment merges the sentences for conspiracy to commit theft and theft, it does not purport to merge the convictions themselves as required by ORS 161.485(3). Accordingly, we remand for entry of a judgment of conviction only on Count II and either Count I or Count III.
Remanded for entry of judgment of conviction only for burglary in the second degree and either theft in the first degree or conspiracy to commit theft in the first degree; otherwise affirmed.

 ORS 161.485(3) provides:
“A person shall not be convicted on the basis of the same course of conduct of both the actual commission of an offense and an attempt to commit that offense or solicitation of that offense or conspiracy to commit that offense.”